Citation Nr: 1014021	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  02-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a cervical spine 
disability, including as secondary to bilateral knee 
disabilities.

4.  Entitlement to service connection for a rotator cuff tear 
of the right shoulder, including as secondary to bilateral 
knee disabilities.

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety and depression, 
including as secondary to bilateral knee disabilities.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to April 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2000 rating decision, the RO denied the 
Veteran's petitions to reopen previously denied claims of 
entitlement to service connection for left and right knee 
disabilities, and denied a claim for service connection for a 
cervical spine disability.  In a June 2002 rating decision, 
in pertinent part, the RO denied a claim for service 
connection for a rotator cuff tear of the right shoulder.  In 
a November 2002 rating decision, the RO denied claims of 
entitlement to service connection for depression, anxiety, 
and TDIU.  

This case was previously before the Board in October 2008, 
when it was remanded for additional due process 
considerations.  The case was returned to the Board for 
appellate consideration.   

The Board notes that, pursuant to his request in his multiple 
substantive appeals, the Veteran was scheduled for a Travel 
Board hearing at the RO in October 2009.  However, the 
Veteran subsequently cancelled his hearing request.  While he 
questioned whether the hearing could be rescheduled at a 
local medical facility (which is not possible), it is clear 
that he otherwise wished to withdraw the request.  As such,  
the Veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e). 

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for right and left knee 
disabilities, his claims of entitlement to service connection 
for a cervical spine disability and an acquired psychiatric 
disability, his claim of entitlement to service connection 
for a right shoulder disability as secondary to his bilateral 
knee disabilities, and his claim for a total disability 
rating based on individual unemployability.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDING OF FACT

A rotator cuff tear of the right shoulder was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the Veteran's 
active service.


CONCLUSION OF LAW

A rotator cuff tear of the right shoulder was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letters, dated in March 2001, 
September 2001, April 2002, October 2002, and November 2004, 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claim of entitlement to service 
connection and TDIU, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
some of the unfavorable AOJ decision that is the basis of 
this appeal was decided before the issuance of an initial, 
appropriate VCAA notice, and the notice elements required by 
Dingess/Hartman were provided to the appellant after the 
initial adjudication.   However, the appellant's claim was 
readjudicated thereafter and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006), the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the Veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claim of entitlement to service 
connection for a rotator cuff tear of the right shoulder, 
such that a VA medical opinion is not required.  In this 
instance, there is no credible evidence of record that 
establishes that the Veteran's claimed disability is due to 
an injury or disease in service and the appellant has not 
identified or submitted any objective medical evidence in 
support of these claim.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claim of entitlement to service connection for a 
rotator cuff tear of the right shoulder.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and 
unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claim of 
entitlement to service connection for a rotator cuff tear of 
the right shoulder, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a rotator cuff tear 
of the right shoulder during his military service.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the Veteran received 
treatment for his claimed right shoulder disability until 
many decades after his discharge from the military; he was 
first treated for his right shoulder in the 1980s.  

Furthermore, although the Board acknowledges that the Veteran 
was diagnosed as having rotator cuff tear of the right 
shoulder, there is no evidence that this disability is 
related to his military service.  Neither the Veteran nor his 
treating providers associate this disability with his 
military service; in fact, his reports of medical history and 
related complaints do not reference his military service or 
any events therein.  According to treatment records from 
John's Clinic, the Veteran first complained of right shoulder 
pain in relation to a lifting injury.  The Veteran was 
subsequently treated for repeated complaints related to his 
right shoulder and at those clinic visits, he denied any 
trauma other use for lifting.  (See, i.e., treatment notes 
dated January and September 1980, September 1983, and 
December 1988).  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).   

Likewise, the Board notes that the Veteran's rotator cuff 
tear of the right shoulder was repaired in 1993; there is no 
evidence of a current right shoulder disability.  In this 
regard, the Board points out that the Veteran has not 
indicated that he currently has any residuals of the 1993 
rotator cuff repair and has not provided any recent medical 
evidence related to his right shoulder.  See also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran 
seeking disability benefits must establish . . the existence 
of a disability [and] a connection between the Veteran's 
service and the disability . . .").  As such, in the absence 
of any evidence to the contrary, the Board concludes that the 
evidence of record fails to show that the Veteran's rotator 
cuff tear of the right shoulder was incurred during his 
active service.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

Although the Veteran asserts that his rotator cuff tear of 
the right shoulder is directly related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  The Board observes 
that objective medical evidence generally is required to 
address questions of medical causation.  Lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that 
the Veteran is competent to report that he has a rotator cuff 
tear of the right shoulder and that this disability is 
attributable to his service, little probative weight can be 
assigned to his statements associating his disability to his 
service, as the Board deems such statements to be less than 
credible.  In this regard, the Board points out the absence 
of any corroborating medical evidence supporting his 
assertions, in and of itself does not render his statements 
incredible, such absence is for consideration in determining 
credibility.   Similarly, the Veteran has not shown, however, 
that he has the expertise required to offer an opinion 
regarding any causal relationship between his claimed rotator 
cuff tear of the right shoulder and active service. While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when . . . a layperson is competent to identify 
the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claim for service connection of a rotator cuff tear 
of the right shoulder.

The Board notes that appellate consideration as to 
entitlement to secondary service connection for the Veteran's 
rotator cuff repair, as secondary to his right and left knee 
disabilities, is deferred pending completion of the action 
requested below. 


ORDER

The claim for service connection for a rotator cuff tear of 
the right shoulder is denied.


REMAND

The Veteran's claim of entitlement to service connection for 
a left knee disability was most recently denied by the RO in 
a June 2000 rating decision.  No appeal was filed.  His claim 
of entitlement to service connection for a right knee 
disability was denied by the Board in March 1979.  These 
determinations are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the Veteran has not received adequate VCAA notice 
with regard to his petitions to reopen his previously denied 
claims of entitlement to service connection for left and 
right knee disabilities.   The Board acknowledges that the 
Veteran was provided VCAA notice letters, but finds that 
these letters were insufficient.  

In this regard, the Board notes that, the VCAA letters 
provided an erroneous explanation of the information and 
evidence necessary to substantiate a petition to reopen a 
previously denied claim.  Specifically, the RO apprised the 
Veteran of the new regulations redefining what constitutes 
"new and material evidence."   The RO apprised the Veteran of 
the new regulations redefining what constitutes "new and 
material evidence."  However, the Veteran filed his petitions 
to reopen in July 2000, and these specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  Likewise, the RO did not clarify the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied, and unappealed claim.  The 
record does not reflect that this error has been rendered 
nonprejudicial by actual knowledge on the part of the 
Veteran.  In this regard, the Board notes that none of the 
supplemental statements of the case issued since the 
incorrect VCAA notice in December 2005 contain the correct 
version of 38 C.F.R. § 3.156.  As such, the record does not 
reflect that the issue on appeal has been considered by the 
AOJ pursuant to the correct law.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this light, the December 2005 VCAA notification letter 
sent to the Veteran is insufficient.  The VCAA letter did not 
inform the veteran that new and material evidence, pursuant 
to the prior version of 38 C.F.R. § 3.156(a), could be 
submitted to reopen his claims.  Moreover, these letters did 
not indicate what type of evidence would qualify as "new" 
evidence or specifically inform the veteran as to what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

The Board also notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed cervical spine disability, and acquired 
psychiatric disability, to include anxiety and depression, 
are related to his service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records do 
not show a cervical spine disability or an acquired 
psychiatric disability.  Nevertheless, the Board notes that 
the Veteran claims that, even absent an acute event or injury 
during service, his cumulative service resulted in his 
current cervical spine disability and acquired psychiatric 
disability, to include anxiety and depression.   VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence 
of record is insufficient, VA is always free to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination in order to determine nature and etiology of the 
Veteran's cervical spine disability and acquired psychiatric 
disability, to include anxiety and depression.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran also has a claim for total rating based on 
individual unemployability.  Since the determination on the 
issues of entitlement to service connection could impact on 
that determination, action on this claim must be deferred 
pending the requested development.  



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to reopen his previously denied 
claims for service connection of a low 
back disability, bilateral hearing loss, 
and a skin disability, in compliance with 
the previous version of 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 
29, 2001) and the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006)); 
(b) inform him of the information and 
evidence that VA will seek to provide; 
(c) inform him of the information and 
evidence he is expected to provide; 
and (d) request that he provide any 
evidence in his possession pertaining to 
his claims to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the Veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a left knee disability and a right 
knee disability that were found 
insufficient in the previous denials.

2.  The RO should schedule the Veteran 
for a VA orthopedic examination 
to determine the nature and etiology of 
his cervical spine disability, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current cervical spine 
disability, if any, is related to his 
service in the military, to include any 
alleged injuries during his period of 
military service and/or service-connected 
disabilities.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

3.  The RO should schedule the Veteran 
for a VA psychiatric examination 
to determine the nature and etiology of 
his acquired psychiatric disability, to 
include anxiety and depression, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current acquired psychiatric 
disability, to include anxiety and 
depression, is related to his service in 
the military, to include any presently 
service-connected disabilities during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the petitions 
to reopen his previously denied claims of 
entitlement to service connection for 
right and left knee disabilities and his 
claims of entitlement to service 
connection for a cervical spine 
disability and an acquired psychiatric 
disability.  If the benefits sought 
remain denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

5.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
rotator cuff tear of the right shoulder 
as secondary to bilateral knee 
disabilities.  Consideration must be 
given to all additional evidence received 
since issuance of the most recent 
statement of the case as to the matter.  
If the benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


